Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/04/2022 has been entered. Claims 1-7 are currently under examination on the merits.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 2011/0317239, ‘239 hereafter) in view of Kuwana et al (US 2016/0297933, of record, ‘933 hereafter).
Regarding claims 1-7, ‘239 discloses a spectacle lens comprising a plastic spectacle lens base and hard coat layers separately and directly disposed on opposites of the lens base, wherein the hard coat layers forms from a hard coat composition comprising a metal oxide particles, a compound having epoxy groups and organosilicon group, and a curing catalyst; and having a thickness in a range of 1 to 5 microns, specifically 2.8 microns ([0015]-[0017], [0048], [0084]-[0086], [0095], Example 1, [0111]). ‘239 does not disclose that the hard coating layer comprises a composition as presently claimed, however, in the same field of endeavor, ‘933 discloses a hard coat composition ([0005]-[0010], [0013]-[0027], [0153]-[0166]) comprising a compound having a plurality of epoxy groups ([0126]-[0142]); a silsesquioxane compound having an oxetanyl group with a mass content in a preferred range of 80% to 95% by weight of total epoxy compound and silsesquioxane compound ([0035]-]-[0110]); a curing catalyst including arylsulfonium salts and aryliodonium salts, which functions as both photo-cationic  initiator and thermal-cationic initiator ([0111]-[0124]). ‘933 also discloses that the composition may further comprise a metal oxide particles and/or a silica being a hydrolyzed condensate of a hydrolyzable silicon compound ([0145]). ‘933 further discloses that the hard coat composition can be applied on to a plastic substrate surface to provide hard coat layers having high surface hardness and good heat resistance ([0008], [0316]). In light of these teachings, one of ordinary skill in the art would have been motivated to use the hard coat composition as aught by ‘933, to modify the hard coat layer on the spectacle lens of ‘239, in order to render the spectacle lens having high surface hardness and good heat resistance. 
Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Mori et al (US 2011/0317239, ‘239 hereafter) in view of Nakayama et al (US 2010/0029804, of record, ‘804 hereafter).
Regarding claims 1-7, ‘239 discloses a spectacle lens comprising a plastic spectacle lens base and hard coat layers separately and directly disposed on opposites of the lens base, wherein the hard coat layers forms from a hard coat composition comprising a metal oxide particles, a compound having epoxy groups and organosilicon group, and a curing catalyst; and having a thickness in a range of 1 to 5 microns, specifically 2.8 microns ([0015]-[0017], [0048], [0084]-[0086], [0095], Example 1, [0111]). ‘239 does not disclose the hard coating layer comprises a composition as presently claimed, however, in the same field of endeavor, ‘804 discloses a hard coat composition ([0018]-[0037) comprising a compound having a plurality of epoxy groups ([0052], [0059]-[0066]); a silsesquioxane compound having an oxetanyl group with a mass content in a range of 60% to 95% by weight based on total epoxy compound and silsesquioxane compound ([0053], [0057], [0069]-[0084], [0105],  85.8 wt% as in Example 1, 63.7+18.2/63.7+18.2+13.6=0.858); a photo-cationic polymerization initiator such as arylsulfonium salts and aryliodonium salts, which functions as both photo-cationic  initiator and thermal-cationic initiator ([0106]-[0116]), and a thermal initiator combine with photo-cationic initiator to proceed further curing after light irradiation ([0118]-[0120]). The composition further includes a silicate being a hydrolyzed condensate of a hydrolyzable silicon compound and the silsesquioxane compound having an oxetanyl group also includes a silane being a hydrolyzable compound which can be used to form a partial hydrolyzed condensate ([0085]-[0055]. Example 1). ‘804 also discloses that the hardcoat composition may further include a silica nanoparticles or Titania or zirconia reading upon instantly claimed metal oxide particles ([0132], [0140]). ‘804 further discloses that the hard coat composition can be applied on the spectacle lenses to provide a coat layer having excellent scratch resistance ([0250]). In light of these teachings, one of ordinary skill in the art would have been motivated to use the hard coat composition as aught by ‘804, to modify the hard coat layer on the spectacle lens of ‘239, in order to render the spectacle lens having good scratch resistance.  

Response to Arguments
Applicant's arguments filed on 05/04/2022 have been fully considered but they are not persuasive.
Applicant argues that Kuwana’933 does not comprehensively or specifically disclose silsesquioxane compound as presently claimed. It is noted that ‘933 clearly set forth a polyorganosilsesquioxane containing epoxy group which reads upon instantly claimed silsesquioxane compound having an oxetanyl group (See [0035]-[0110]), ‘933 also discloses that the hard coat composition may further comprise another cationically curable compound other than the silsesquioxane as set forth above including an epoxy compound having a plurality epoxy group ([0126]-[0138]]) in a preferred content range less than 10% by weight ([0143]). The hard coat composition may also contain another oxetane compound including an oxetanyl silsesquioxane, further adding this compound also satisfies the presently claimed amount ratio being more than 70 mass%.  
Applicant also argues that the hard coat composition of Nakayama’804 contains silsesquioxane compound component (B) being less than 20 mass% and the component (D) being more than 50 mass% in every examples. It noted that the component D used in each example of ‘804 is a compound prepared from epoxy-based silane. The hydrolysis and condensation of epoxy-based silane formed a compound having structure unit of R-SiO3/2 (R is an epoxy group), which reads upon a silsesquioxane compound having an oxetanyl group as presently claimed. 
 For the reasons set forth here and of record, the present claims stand properly rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIYUN ZHANG whose telephone number is (571)270-7934.  The examiner can normally be reached on 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arron Austin can be reached on 571-272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RUIYUN ZHANG/Primary Examiner, Art Unit 1782